DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-5-22.
Drawings
The drawings are objected to because:
Figure 27’s placement of the end support member 355 appears to be incorrect.  Figure 27 has the same view as Figure 26 which shows an unlabeled end support member on the opposite side of handle 332.  Figures 28 and 29 show the opposite side view with the end support member in the same manner as Figure 27.  It is believed that Figure 27 needs to be amended so that walls of handle 332 are over top of the end support member so it is clear that the end support member is only on one side of the handle 332.
In Figure 26, item 341’s reference line should have an arrow head to be consistent with Figures 27-31.
In Figure 27, item 331’s reference line should have an arrow head to be consistent with Figures 26 and 28-31.
In Figure 27, item 342 and its reference line need to be moved so that the line is pointing at the knife handle.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0085], item 333`
In paragraph [0092], item 351
The entire specification needs to be reviewed.  All numbers listed in the specification need to be in a Figure.  Just because a later number is similar to a previous number that is shown does not mean the later number is accounted for.  If the later number is listed, it needs to be amended into the appropriate Figure.  If the previous and later numbers represent the same structures, the previous number may be utilized in place of the later number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 33, item 337`.
Most of the numbers of Figure 34.
All of the Figures need to be reviewed.  All numbers listed in the Figures need to be in the specification.  Just because a later number is similar to a previous number that is in the specification does not mean the later number is accounted for.  If the later number is in a Figure, it needs to be amended into the appropriate portion of the specification.  If the previous and later numbers represent the same structures, the previous number may be utilized in place of the later number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
All disclosures of the “recessed area 361” is unclear.  It is unclear how area 361 is considered recessed.  What is it recessed in relation too?  Using Applicant’s Figure 32, area 361 has the same upper and lower boundaries as walls 337.  Area 361 does not appear to be recessed with regards to any other structure so it is unclear how to interpret “recessed area”.  Looking at Figure 33 representing a non-elected embodiment, 361` is clearly offset from the bottom horizontal surfaces of 337` and can be considered recessed because 361` is recessed in relation to the 337`.
In the specification and claims 1, 10, and 16, the disclosure that the second utensil is removably carried by the end support member is unclear.  In Applicant’s Figure 30, how does the end support member carry the second utensil?  The end support member appears to engage the second utensil but does always carry the second utensil.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, 10, and 16, it is unclear what structure allows for the recessed area to be considered recessed.
With regards to claims 1, 10, and 16, it is unclear what structure allows for the end support member to carry the second utensil in all orientations.
With regards to claims 2 and 11, the phrase “area is sized to be the thickness of said sidewalls” is unclear.  It is unclear how the thickness of the area is the thickness of the sidewalls.  Should this limitation disclose “match” instead of “be” like in claim 17?
With regards to claims 2, 11, and 17 and assuming the limitation is that the thickness of both match, it is again unclear how the recessed area can be considered recessed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, 11, and 16-18 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Julius (D254,229) in view of Truog et al. (2015/0150397).  Please see Figure below for Examiner added reference labels to Julius.  
With regards to claims 1, 8, 10, and 16, Julius discloses the invention including an eating utensil assembly (1) having a first utensil capable of being used during eating (2) having a first handle having first and second opposed ends (3, 4) and having a spaced apart sidewalls (5, 6) defining a through-opening therebetween (7), a first head coupled to the second end of the first handle (4, 8), a second utensil capable of being used during eating (9) removably received within the through-opening (7, 9), the second utensil having a length greater than a length of the through-opening (7, 9), a plurality of breakaway tabs removably coupling the second utensil to the spaced apart sidewalls within the through-opening (10, 11), the first utensil head having a plurality of spaced apart tines (12).
With regards to claims 2, 11, and 17, Julius discloses the sidewalls have a thickness (Fig. 2).
However, with regards to claims 1, 3, 10, 16, and 18, Julius fails to disclose an end support member coupled between the spaced apart sidewalls adjacent the first end to define a recessed area relative to the space apart sidewalls, the second utensil is removably carried by the end support member, the second utensil extends through the recessed area and across the end support member, and the end support member is coupled between the sidewalls at the first end.
Truog et al. teach it is known in the art of utensil assemblies with two utensils removably connected to each other to incorporate an end support member (155, Fig. 16) coupled between the spaced apart sidewalls (137, Fig. 17) adjacent the first end (Fig. 16) to define a recessed area relative to the space apart sidewalls (133, Fig. 17).  The Figure below shows Julius modified with the end support member (ems).  Modified Julius now discloses the second utensil (9) is removably carried by the end support member (ems), the second utensil extends through the recessed area and across the end support member (9, 7, 10, 11, esm), and the end support member is coupled between the sidewalls at the first end (esm, 3, 10, 11).  Such a modification adds increased structural rigidity to the first utensil handle when the second utensil is removed (paragraph [0049] of Truog et al.)  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Julius with end support member, as taught by Truog et al., because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results. 
With regards to claims 2, 11, and 17, Julius in view of Truog et al. fail to disclose the recessed area is sized to be/match the thickness of the sidewalls.
Julius in view Truog et al. disclose the end support member defines a recessed area (133, Fig. 17 in Truog et al.) but also discloses on the last line of paragraph [0046] the support member 155 may have another shape.  It would have been obvious to have made the shape of member 155 any reasonable shape including one that allows for recessed area thickness to match the sidewall thickness (133, 137, Fig. 17 in Truog et al.).  With the end support member in the recessed area or out of the recessed area, the structural rigidity will be increased in comparison to a situation with no end support member.  Therefore, it would have been an obvious matter of design choice to modify the device of Julius in view Truog et al. to obtain the invention as specified in claims 2, 11, and 17.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.   

    PNG
    media_image1.png
    374
    812
    media_image1.png
    Greyscale

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Julius (D254,229) in view of Truog et al. (2015/0150397) as respectively applied to claims 1, 10, and 16 above, and further in view of Lichfield (4,304,245).  Please see Figure below for Examiner added reference labels to Julius.
With regards to claims 4, 12, and 19, Julius in view of Truog et al. disclose the second utensil (9) has a second handle (13) and a second utensil head coupled to the second handle (14).
However, Julius in view of Truog et al. fail to disclose the second utensil head has a plurality of serrations.
Lichfield teach it is known in the art of toothpicks heads to incorporate a plurality of serrations (column 5 lines 61-65).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided Julius in view of Truog et al. with serrations, as taught by Lichfield, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.  
Allowable Subject Matter
Claims 5-7, 13-15, and 20-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09 November 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724